Citation Nr: 0331941	
Decision Date: 11/18/03    Archive Date: 11/25/03

DOCKET NO.  02-15 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from October 1968 to October 
1970, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2000 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Huntington, West Virginia, that denied the veteran's 
claim of entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).  The veteran disagreed with this decision 
that same month.  In November 2000, the RO furnished the 
veteran a statement of the case (SOC).  Following the receipt 
of pertinent evidence in July 2001, as well additional VA 
treatment records, the RO furnished the veteran a 
supplemental SOC in September 2002.  The veteran filed a 
substantive appeal (VA Form 9) in October 2002.  Accordingly, 
and in light of VAOGCPREC 9-97, the Board concludes that the 
veteran has perfected a timely appeal.  62 Fed. Reg. 15567 
(Feb. 11, 1997).


REMAND

The Board notes that, during the pendency of the appeal, the 
Veterans Claims Assistance Act of 2000 (hereinafter, "VCAA" 
or "Act"), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
enacted.  This liberalizing law is applicable to the 
veteran's claim.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  The Act and its implementing regulations 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)) 
essentially eliminate the requirement that a claimant submit 
evidence of a well-grounded claim and provide that VA will 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  38 U.S.C.A. § 5103A (West Supp. 2002); 
38 C.F.R. § 3.159(c) (2003).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which, part, 
if any VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West Supp. 2002); 38 C.F.R. § 3.159(b) 
(2003).

With respect to the claim of entitlement to service 
connection for an acquired psychiatric disorder, to include 
PTSD, there is nothing in the record that satisfies the 
notification requirements of the VCAA, and action by the RO 
is needed to satisfy those requirements.  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d. 
1339 (Fed. Cir. 2003) (hereinafter, "DAV").

The Board also notes that, to date, no attempt has been made 
to verify the veteran's claimed in-service stressors.  
Initially, the Board observes that a review of the veteran's 
DD-214 does not demonstrate that the veteran was in combat or 
received any combat citations such that his lay statements 
would constitute satisfactory lay evidence of the claimed in-
service stressors.  See generally Collette v. Brown, 82 F.3d 
389, 392-3 (Fed. Cir. 1996); Russo v. Brown, 9 Vet. App. 46, 
50 (1996); and Caluza v. Brown, 7 Vet. App. 498, 507 (1995).  
As noted above, in July 2001, the veteran's service 
representative submitted information from USASCRUR concerning 
the veteran's claimed in-service stressors to the RO.  A 
detailed review of this information reveals that it consists 
of the unit history of the 128th Aviation Company, 11th 
Aviation Battalion, 12th Aviation Group, 1st Aviation Brigade 
(hereinafter, the "128th Aviation Company"), based in Phu 
Loi, Vietnam, for the period of January 1, 1969 to December 
31, 1969.  However, a review of the veteran's service 
personnel records indicates that he was assigned to the 
Headquarters and Headquarters Company (HHC), 11th Combat 
Aviation Battalion, Vietnam between April 10, 1969, and June 
10, 1969, prior to being assigned to the 128th Aviation 
Company.  Additionally, it is noted that, in a statement 
submitted to the RO in May 2000 concerning his claimed in-
service stressors, the veteran stated, "In April and June 
1969 we had enemy probes on the perimeter [and] we received 
sniper fire...I think one of the times we received sniper fire 
was when I was on guard duty...between April 12, 1969, and June 
30, 1969."  Finally, it is noted that, on a VA PTSD 
examination in March 2001, the veteran provided additional 
information concerning his claimed in-service stressors, 
including that he experienced multiple rocket and mortar 
attacks, witnessed the death of enemy soldiers, and injured 
his hand during a mission in which his helicopter was hit by 
several dozen enemy rounds while assigned as a door gunner on 
a helicopter crew.  Consequently, on remand, the RO should 
attempt to verify the veteran's claimed in-service stressors 
and also schedule the veteran for an updated VA examination 
(if appropriate).

Finally, the Board also observes that, in a decision 
promulgated on September 22, 2003, Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, No. 02-7007, -7008, 
-7009, -7010 (Fed. Cir. Sept. 22, 2003), the United States 
Court of Appeals for the Federal Circuit (hereinafter, the 
"Federal Circuit") invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 38 
U.S.C. § 5103(b)(1).  The Federal Circuit made a conclusion 
similar to the one reached in DAV.  It found that the 30-day 
period provided in 38 C.F.R. § 3.159(b)(1) to respond to a 
VCAA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  Therefore, 
since this case is being remanded for additional development 
or to cure a procedural defect, the RO must take this 
opportunity to inform the appellant that, notwithstanding the 
information previously provided, a full year is allowed to 
respond to a VCAA notice.

In view of the above, this case is REMANDED for the following 
actions:

1.  With respect to the veteran's claim 
of entitlement to service connection for 
an acquired psychiatric disorder, to 
include PTSD, the RO should send the 
veteran a letter that complies with the 
notification requirements of the VCAA, as 
well as 38 U.S.C.A. §§ 5102, 5103 and 
5103A (West 2002).  The veteran should be 
informed that any evidence and 
information submitted in response to the 
letter must be received within one year 
of the date of the RO's letter and that 
he should inform the RO if he desires to 
waive the one-year period for response.

2.  The RO should contact the veteran and 
ask that he provide the specific 
(beginning and ending) dates within a 60-
day time period and specifically identify 
the individuals involved, their units and 
their duty stations, as well as the 
location and places of each of the 
following incidents (noted on a VA PTSD 
examination dated in March 2001):

(a)  The report that the veteran 
experienced multiple rocket and mortar 
attacks while serving in Vietnam.

(b)  The report that the veteran 
witnessed the death of enemy soldiers 
while serving in Vietnam.

(c)  The report that the veteran's hand 
was crushed during a mission in which his 
helicopter was hit by several dozen enemy 
rounds while he was assigned as a door 
gunner on a helicopter crew in Vietnam.

Advise the veteran that this information 
is needed in order to obtain 
corroborative evidence of the alleged 
stressors and that the veteran must be as 
specific as possible, as an adequate 
search for corroborating information 
cannot be properly conducted without the 
requested details.  Ask the veteran to 
identify the names, addresses, and unit 
numbers of people who have knowledge of 
what happened to him during service.  
Provide the veteran the option to submit 
written statements from persons with 
knowledge of what happened to him during 
service.

3.  Please prepare a letter asking the 
U.S. Armed Services Center for Research 
of Unit Records (USASCRUR) to provide any 
available information which might 
corroborate the veteran's claimed in-
service stressors.  The veteran served in 
the U.S. Army between October 1968 and 
October 1970 and was in Vietnam between 
April and September 1969.  His service 
number was 51908311.  The relevant units 
of assignment are the Headquarters and 
Headquarters Company (HHC), 11th Combat 
Aviation Battalion, 12th Aviation Group, 
1st Aviation Brigade, USARPAC, and the 
128th Assault Helicopter Company, 12th 
Aviation Group, 1st Aviation Brigade, 
USARPAC.  Send USASCRUR copies of the 
veteran's personnel records showing his 
service dates, duties, and units of 
assignment, and, if the veteran responds 
with additional information concerning 
his claimed in-service stressors, any 
statements provided by the veteran and/or 
his service representative concerning the 
claimed in-service stressors.  Ask 
USASCRUR to provide the unit history and 
morning reports (if available) of the 
HHC, 11th Combat Aviation Battalion, 12th 
Aviation Group, 1st Aviation Brigade, for 
the period from April 10, 1969, to June 
10, 1969, and the morning reports (if 
available) of the 128th Assault 
Helicopter Company, 11th Combat Aviation 
Battalion, 12th Aviation Group, 1st 
Aviation Brigade, for the period from 
June 10, 1969, to September 30, 1969.  

4.  After associating with the claims 
folder all information and evidence 
obtained in connection with the above 
development (or after efforts to obtain 
the same have been exhausted), please 
make arrangements with the appropriate VA 
medical facility(ies) for the veteran to 
be afforded the following examination: a 
psychiatric examination to determine the 
nature, extent, and etiology of the 
veteran's acquired psychiatric disorder, 
to include PTSD (if diagnosed).  The 
claims folder must be sent to the 
examiner(s) for review.  Request that 
this examination include all standard 
studies and tests.  All examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be set forth.  The examiner(s) 
should comment specifically on the 
veteran's claimed in-service stressors 
and identify which, if any, of the 
veteran's claimed in-service stressors 
are related to an acquired psychiatric 
disorder, to include PTSD (if diagnosed).  
Any information concerning the veteran's 
claimed in-service stressors should be 
reviewed by the examiner(s).  Based on a 
review of the veteran's complete claims 
folder, including a review of all 
available information on the veteran's 
claimed in-service stressors, the 
examiner(s) should address the following 
questions: whether it is as least as 
likely as not that an acquired 
psychiatric disorder, to include PTSD (if 
diagnosed), was caused by or had its 
initial onset during the veteran's period 
of service between October 1968 and 
October 1970, or whether this disability 
was manifested within one year after the 
veteran's separation from service in 
October 1970?

5.  After the completion of the 
foregoing, and after undertaking any 
further development deemed warranted by 
the record (and keeping in mind the 
dictates of the VCAA), the RO should 
again review the veteran's claim of 
entitlement to service connection for an 
acquired psychiatric disorder, to include 
PTSD, in light of all pertinent legal 
authority and the evidence of record.  If 
the determination remains adverse to the 
veteran, he and his service 
representative should be furnished a 
supplemental statement of the case and be 
given an opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The Board intimates no 
opinion as to the ultimate outcome of this appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


